Exhibit 10.1
AMENDED AND RESTATED ASSET PURCHASE AGREEMENT
     This Amended and Restated Asset Purchase Agreement (the “Agreement”) shall
be effective as of February 26, 2010 (the “Effective Date”), by and between
Famous Dave’s of America, Inc., a Minnesota corporation, or its designee
(“Purchaser”), and North Country BBQ Ventures, Inc., a Delaware corporation (“NC
BBQ”), North Country BBQ Ventures (Smithtown), LLC, a Delaware limited liability
company (“Smithtown”), North Country BBQ Ventures (Westbury), LLC, a Delaware
limited liability company (“Westbury”), North Country BBQ Ventures
(Mountainside), LLC, a Delaware limited liability company (“Mountainside”),
North Country BBQ Ventures (Brick), LLC, a Delaware limited liability company
(“Brick”), North Country B.B.Q. Ventures (Hamilton), LLC, a Delaware limited
liability company (“Hamilton”), North Country BBQ Ventures (New Brunswick), LLC,
a Delaware limited liability company (“New Brunswick”), North Country BBQ
Ventures (Woodbridge), LLC, a Delaware limited liability company (“Woodbridge”),
(NC BBQ, Smithtown, Westbury, Mountainside, Brick, Hamilton, New Brunswick and
Woodbridge are hereinafter each referred to individually as a “Seller” and
collectively as the “Sellers”).
     This Agreement completely amends, restates and supersedes that certain
Asset Purchase Agreement dated as of December 17, 2009, by and among Purchaser,
Sellers, North Country BBQ Ventures (Manchester), LLC, a Delaware limited
liability company (“Manchester”), and North Country BBQ Ventures (Hillsborough),
LLC, a Delaware limited liability company (“Hillsborough”), as amended by
Amendment No. 1 to Asset Purchase Agreement dated as of December 23, 2009
(collectively, the “Prior Agreement”).
RECITALS
     A. Sellers conduct the business of the ownership and operation of seven
restaurants that utilize the “Famous Dave’s” system and trademarks at the
locations identified below (each referred to individually as a “Restaurant” and
collectively as the “Restaurants”; the operation of the Restaurants, is referred
to herein as the “Business”). In connection with the Business, Purchaser and
each of the Sellers identified below are parties to those certain Franchise
Agreements of various dates identified below (as amended from time to time, each
referred to individually as a “Franchise Agreement” and collectively as the
“Franchise Agreements”):

          Restaurant Location   Party to Agreement   Date of Agreement
 
       
720 Smithtown Bypass, Smithtown, New York
  Smithtown   June 17, 2004
1050 Corporate Drive, Westbury, New York
  Westbury   December 17, 2004
1443 Route 22 East, Mountainside, New Jersey (hereinafter referred to as the
“Mountainside Location”)
  Mountainside   August 16, 2001
950 Cedar Bridge Avenue, Brick Township, New Jersey
  Brick   November 20, 2002
4215 Black Horse Pike, Hamilton (Mays Landing), New Jersey
  Hamilton   October 10, 2003
23 U.S. Highway, Route 1 South, New Brunswick, New Jersey
  New Brunswick   October 10, 2003
53 Lafayette Avenue, Metuchen, New Jersey (hereinafter referred to as the
“Woodbridge Location”)
  Woodbridge   June 29, 2006

     B. On or about December 18, 2009, each of the Sellers filed a voluntary
petition for relief under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States

 



--------------------------------------------------------------------------------



 



Bankruptcy Court, District of New Jersey (the “Bankruptcy Court”). The chapter
11 cases filed by Sellers, as well as those of certain non-Seller affiliates
(the “Bankruptcy Cases”) are jointly administered under NC BBQ’s bankruptcy case
for administrative purposes only. Sellers continue to operate the Businesses and
manage their properties as debtors in possession pursuant to sections 1107(a)
and 1108 of the Bankruptcy Code.
     C. Sellers desire to sell, and Purchaser desires to purchase, substantially
all of the assets of Sellers used in the operation of the Restaurants in
accordance with the terms and subject to the conditions set forth herein.
AGREEMENT
     Now, Therefore, in consideration of the foregoing premises which are hereby
incorporated by reference and made a part of this Agreement, the mutual
covenants and conditions contained herein, and for other consideration the
receipt and legal sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
Article 1
Definitions
     In addition to capitalized terms otherwise defined herein, the following
terms shall have the meanings specified below.
     “Assigned Contracts” means the Contracts listed on Schedule 2.1(b) to be
assumed by Sellers and assigned to Purchaser or its designee under Section 365
of the Bankruptcy Code, as such schedule may be amended from time to time prior
to the Closing Date pursuant to Section 2.5.
     “Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement in substantially the form attached hereto as Exhibit B.
     “Assumed Liabilities” has the meaning set forth in Section 2.4.
     “Avoidance Claims” means any and all claims or causes of action under
Chapter 5 of the Bankruptcy Code.
     “Auction” means the auction contemplated by the Sale Procedures Order.
     “Bankruptcy Cases” has the meaning set forth in the Recitals.
     “Bankruptcy Code” has the meaning set forth in the Recitals.
     “Bankruptcy Court” has the meaning set forth in the Recitals.
     “Bill of Sale” means the Bill of Sale in substantially the form attached
hereto as Exhibit A.
     “Books and Records” means the books and records held for use in the conduct
of the Business including, but not limited to, all personnel records, but
excluding Sellers’ corporate records and any documents not related to any of the
Purchased Assets.
     “Business” has the meaning set forth in the Recitals.

2



--------------------------------------------------------------------------------



 



     “Business Day” means any day of the year on which national banking
institutions in the State of New Jersey are open to the public for conducting
business and are not required or authorized to close.
     “Closing” has the meaning set forth in Section 4.1.
     “Closing Date” has the meaning set forth in Section 4.1.
     “Closing Deadline” has the meaning set forth in Section 4.4.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Contemplated Transactions” has the meaning set forth in Section 4.1.
     “Contract” means any agreement, contract obligation, promise, or
undertaking, whether written or oral, to which any Seller is a party or
otherwise bound.
     “Cure Amount” or “Cure Amounts” means, as to each Assigned Contract, the
amount required to be paid pursuant to Section 365(b) of the Bankruptcy Code in
connection with the assumption by Sellers of such Assigned Contract as reported
on a schedule filed with the Bankruptcy Court at least three (3) Business Days
prior to the hearing for the approval of the Sale Order, which schedule was
determined by the mutual agreement of the parties hereto and/or by agreement of
the contract counterparties, in all such cases as determined by Final Order of
the Bankruptcy Court.
     “Effective Date” has the meaning set forth in the preamble.
     “Encumbrance” means any lien, mortgage, pledge, security interest,
easement, encumbrance, third party interest, or other restriction or limitation
of any kind.
     “Environmental Law” has the meaning set forth in Section 5.15.
     “Excluded Assets” has the meaning set forth in Section 2.2.
     “Excluded Restaurant” means collectively the Restaurant located at 1707 S.
Willow Street, Manchester, New Hampshire and operated by Manchester, and the
Restaurant located at 315 Route 206, Hillsborough, New Jersey and operated by
Hillsborough.
     “Final Order” means an order of the Bankruptcy Court which is not subject
to any stay of its effectiveness or motion for reargument or rehearing and
(i) as to which the time to appeal or petition for certiorari has expired and as
to which no timely appeal, or petition for certiorari shall then be pending; or
(ii) if a timely appeal or writ of certiorari thereof has been sought, the order
shall have been affirmed by the highest court to which such order was appealed,
or certiorari shall have been denied or reargument or rehearing on remand shall
have been denied or resulted in no modification of such order, and the time to
take any further appeal, petition for certiorari, or move for modification of
such order, or move for reargument or rehearing shall have expired.
     “Franchise Agreement” or “Franchise Agreements” has the meaning set forth
in the Recitals.
     “Governmental Authority” means any federal, state or local government,
governmental authority, or regulatory or administrative authority or any court,
tribunal, or judicial body having jurisdiction.
     “Governmental Authorization” means any approval, consent, license, permit,
waiver, or other authorization issued or granted by or under the authority of
any Governmental Authority.

3



--------------------------------------------------------------------------------



 



     “Law” means any federal, state, local, municipal, or foreign law,
ordinance, rule, regulation, statute or treaty.
     “Lease Amendment” has the meaning set forth in Section 8.3.
     “Mountainside Location” has the meaning set fort in the Recitals.
     “Order” means any award, writ, injunction, judgment, order, or decree
entered, issued, made or rendered by any Governmental Authority.
     “Organizational Documents” means (i) the articles or certificate of
incorporation and the bylaws of a corporation; (ii) the operating agreement or
limited liability company agreement and the articles of organization or
certificate of formation of a limited liability company; and (iii) any amendment
to any of the foregoing.
     “Person” means any individual, partnership, corporation, limited liability
company, joint stock company, joint venture, estate, trust, association,
unincorporated organization, Governmental Authority, or other entity.
     “Purchase Consideration” has the meaning set forth in Section 3.1.
     “Purchased Assets” has the meaning set forth in Section 2.1.
     “Purchaser” has the meaning set forth in the preamble.
     “Real Estate Lease” or “Real Estate Leases” means the lease agreements for
the real property on which the Restaurants are located.
     “Restaurant” or “Restaurants” has the meaning set forth in the Recitals.
     “Seller Employment Obligations” has the meaning set forth in Section 8.4.
     “Sale Order” has the meaning set forth in Section 7.5.
     “Sale Procedures Order” means that certain Amended Order Approving Bidding
and Auction Procedures and Scheduling Matters in Connection Therewith dated as
of January 13, 2010 and appearing on the docket in the Bankruptcy Cases.
     “Seller” or “Sellers” have the meaning set forth in the preamble.
     “Tax” or “Taxes” means (i) any federal, state, provincial, local, foreign
or other income, alternative, minimum, add-on minimum, accumulated earnings,
personal holding company, franchise, capital stock, net worth, capital, profits,
intangibles, windfall profits, gross receipts, value added, sales, use, goods
and services, excise, customs duties, transfer, conveyance, mortgage,
registration, stamp, documentary, recording, premium, severance, environmental
(including taxes under Section 59A of the Code), natural resources, real
property, personal property, ad valorem, intangibles, rent, occupancy, license,
occupational, employment, unemployment insurance, social security, disability,
workers’ compensation, payroll, health care, withholding, estimated, or other
similar tax, duty, levy, or other governmental charge or assessment or
deficiency thereof (including all interest and penalties thereon and additions
thereto whether disputed or not) and (ii) any transferee liability in respect of
any items described in clause (i) above.

4



--------------------------------------------------------------------------------



 



     “Transaction Documents” means any agreements, instruments, or documents
entered into, delivered or required to be delivered pursuant to this Agreement.
     “Transfer Taxes” has the meaning set forth in Section 8.5.
     “Treasury Regulations” means the regulations promulgated by the U.S.
Treasury Department pursuant to the Code.
     “Woodbridge Location” has the meaning set fort in the Recitals.
Article 2
Purchase and Sale of Assets
     2.1 Purchased Assets. On the terms and conditions of this Agreement,
Sellers hereby agree to sell, transfer, convey and deliver to Purchaser, and
Purchaser hereby agrees to purchase from Sellers, on and as of the Closing Date,
all property and assets of Sellers, of every kind and description, real or
personal, tangible or intangible, used in the operation of the Business, not
including the Excluded Assets (the “Purchased Assets”). The Purchased Assets
shall include, without limitation, the following:
     (a) all furniture, fixtures, equipment, smallwares, machinery, computers,
point of sale hardware and software, décor items, memorabilia and other tangible
personal property used or held in the Business including, but not limited to,
all of the personal property described in Schedule 2.1(a);
     (b) all right, title and interest of Sellers in and to all Real Estate
Leases, all Franchise Agreements and all other Assigned Contracts identified on
Schedule 2.1(b); provided, however, that Purchaser or its designee shall be
permitted to exclude the Real Estate Lease and the Franchise Agreement for the
Woodbridge Location at any time prior to the Closing, and, if so excluded, the
Woodbridge Location shall be an Excluded Restaurant;
     (c) all inventory, raw materials and supplies of the Business, wherever
located, including but not limited to all rights of Sellers as to all suppliers
associated with the Business, together with all uniforms, paper goods and
promotional items used by Sellers in the operation of the Business;
     (d) unlimited access to during reasonable business hours and Purchaser’s
ability to make copies of the Books and Records for up to six (6) months after
the Closing Date;
     (e) all rights of Sellers under any warranty or guarantee by any
manufacturer, supplier or other transferor of the Purchased Assets for the
Business;
     (f) all of the intangible rights and property used in Sellers’ conduct of
the Business, including without limitation, Sellers’ intellectual property
rights to technology, licenses, construction or plans, drawings, memos,
blueprints, and other work product of consultants or architects, telephone
numbers, telecopy numbers and e-mail addresses and listings relating to the
Business;
     (g) to the extent legally transferable, all permits, licenses and approvals
received from any governmental entity for the Business; provided however, that
to the extent a liquor license is not held by Mountainside (in which case, such
license shall not be a Purchased Asset), the Sellers

5



--------------------------------------------------------------------------------



 



shall cause North Country BBQ Ventures, LLC to transfer any liquor license it
may hold to Purchaser as soon as reasonably practicable;
     (h) all leasehold improvements, signage and prepaid deposits in the
possession of the applicable non-Seller counterparties for the Business;
     (i) all rights, claims and causes of action of Sellers against third
parties relative to the Purchased Assets and the proceeds thereof, excluding
Avoidance Claims, tort claims against Sellers’ current and former officers and
directors, rights, claims and causes of action relating to any Excluded
Restaurant, credit card payments that are in process and that originate from
sales occurring prior to and including the Closing Date, and claims giving rise
to Sellers’ rights of set off with respect to its creditors; and
     (j) any and all other properties, assets and rights of Sellers which are
used in Sellers’ conduct of the Business and are not expressly listed or
referred to in Section 2.2 below or otherwise is not an Excluded Asset per the
terms of this Agreement.
     Effective as of the Closing Date, Sellers will transfer the Purchased
Assets to Purchaser in accordance with this Agreement by delivering the
Transaction Documents together with all required consents of any and all third
parties, free and clear of all Taxes, Encumbrances or any other adverse claims
of any kind.
     2.2 Excluded Assets. The following property and assets of Sellers are
excluded from the sale to Purchaser (the “Excluded Assets”):
     (a) Sellers’ rights arising under this Agreement;
     (b) Sellers’ corporate records and any documents not related to any of the
Purchased Assets;
     (c) cash and any cash equivalents;
     (d) accounts receivable resulting from retail sales by Sellers in the
ordinary course of business prior to the Closing Date;
     (e) any Contracts not specifically identified on Schedule 2.1(b) or not
otherwise designated an Assigned Contract pursuant to the procedures described
herein;
     (f) all assets (including without limitation assets of the nature
identified in Section 2.1) that are used exclusively in the operation of a
Restaurant that is an Excluded Restaurant;
     (g) rights, claims and causes of action relating to any Excluded
Restaurant, Avoidance Actions, tort claims against Sellers’ current and former
officers and directors, credit card payments that are in process and that
originate from sales occurring prior to and including the Closing Date, and
claims giving rise to Sellers’ rights of set off with respect to its creditors,
and
     (h) all assets of Sellers not related to the Business.
     2.3 Proration of Income and Expenses. To the extent assumed by Purchaser
and except as otherwise provided herein, all deposits, reserves, income and
expenses relating to the conduct of the business and operations of Sellers shall
be prorated between Purchaser and Sellers in accordance with

6



--------------------------------------------------------------------------------



 



generally accepted accounting principles as of 11:59 p.m. prevailing Eastern
time, on the date immediately preceding the Closing Date. Such prorations shall
include, without limitation, all utility expenses, insurance premiums, amounts
due or to become due under all lease payments, real estate taxes (if any) and
similar prepaid and deferred items.
     2.4 Assumed Liabilities. Except as otherwise provided herein, Purchaser
shall not and does not assume any liabilities or obligations of Sellers. Sellers
shall be solely liable for all Taxes, liabilities and obligations arising from
ownership of the Purchased Assets, operation of the Business and incidents and
occurrences prior to the Closing Date, whether or not reflected in Sellers’
books and records and whether or not such incidents or occurrences first became
known following the Closing Date. Purchaser shall be solely liable for (i) all
liability associated with any gift cards issued by Sellers, Hillsborough, and
Manchester that are outstanding on the Closing Date and (ii) all Taxes,
liabilities and obligations arising from ownership of the Purchased Assets,
operation of the Business and incidents and occurrences beginning on the first
day following the Closing Date and thereafter (the “Assumed Liabilities”).
     2.5 Contract Matters.
     (a) From the date hereof through the Closing Date, Purchaser or its
designee shall have the right in its sole discretion to remove the Real Estate
Lease and the Franchise Agreement for the Woodbridge Location from
Schedule 2.1(b), in which case Schedule 2.1(b) shall be amended to remove such
Contracts as Assigned Contracts. Any Contract removed from Schedule 2.1(b) shall
become an Excluded Asset and shall not be an Assigned Contract for all purposes
of this Agreement and all liabilities and obligations under such Contract shall
constitute Excluded Liabilities for all purposes.
     (b) Sellers may in their sole and absolute discretion, subject to
applicable Law, assume, assign, or reject any Contract other than an Assigned
Contract at any time, provided, however, that in the event Sellers intend to do
so prior to the Closing Date, Sellers shall notify Purchaser of such intent and
Purchaser shall have two (2) Business Days to agree to treat said Contract as an
Assigned Contract. In the event Purchaser does not agree in writing to treat
said Contract as an Assigned Contract within said period, Sellers may assume,
assign, or reject such Contract in their sole and absolute discretion at any
time.
     (c) Except as otherwise provided in Section 3.1 below, on the Closing Date
or as soon thereafter as reasonably practicable, Sellers shall pay, from the
Purchase Consideration, the appropriate Cure Amount to each counterparty to an
Assigned Contract.
     2.6 Assignment of Purchased Assets. To the maximum extent permitted by the
Bankruptcy Code, the Purchased Assets that constitute Assigned Contracts shall
be assumed and assigned to Purchaser pursuant to Section 365 of the Bankruptcy
Code as of the Closing Date or such other date as specified in the Sale Order or
in this Agreement, as applicable.
     2.7 Further Assurances. Sellers and Purchaser shall use commercially
reasonable efforts to take, or cause to be taken, all appropriate action,
including executing and delivering such documents and other papers, as may be
required to consummate the transactions contemplated by this Agreement;
provided, however, that nothing in this Section 2.7 shall prohibit any Seller
from ceasing operations or winding up its affairs following the Closing Date.

7



--------------------------------------------------------------------------------



 



Article 3
Purchase Consideration
     3.1 Purchase Consideration. The aggregate consideration for the Purchased
Assets shall be $7,435,000.00 (the “Purchase Consideration”). The Purchase
Consideration shall be payable on the Closing Date as follows:
     (a) $564,402.95 constituting (i) the estimated Cure Amount through and
including January 2010 and seventy-five percent of the estimated Cure Amount for
February 2010 owing in connection with Sellers’ assumption and assignment to
Purchaser of the Franchise Agreements for the Business (excluding the Business
for the Woodbridge Location) and (ii) the post-petition franchise fees for
December 2009 and January 2010 and seventy-five percent of the estimated
franchise fees for February 2010 arising from the franchise agreements between
(x) Purchaser and Manchester; (y) Purchaser and Hillsborough; and (z) Purchaser
and Woodbridge, shall be credited to and retained by Purchaser;
     (b) If and only if Purchaser or its designee does not elect to treat the
Woodbridge Location as an Excluded Restaurant, $48,349.94 constituting the
estimated pre-petition Cure Amount owing in connection with Sellers’ assumption
and assignment to Purchaser of the Franchise Agreement for the Business for the
Woodbridge Location shall be credited to and retained by shall be credited to
and retained by Purchaser;
     (c) $35,652.78, constituting the maximum, potential (i) additional Cure
Amounts owing to Purchaser in connection with Sellers’ assumption and assignment
to Purchaser of the Franchise Agreements for the Business (including the
Business for the Woodbridge Location to the extent applicable) and
(ii) post-petition franchise fees arising from the franchise agreements between
Purchaser and Manchester and Purchaser and Hillsborough (and, to the extent
applicable, between Purchaser and Woodbridge), shall be deposited into a
segregated account until the earlier of (x) Purchaser and Sellers entering into
a written agreement regarding the allocation of such funds to each; or (y) the
entry of a Final Order by the Bankruptcy Court resolving any dispute between
Purchaser and Sellers regarding the allocation of such funds to each;
     (d) The Cure Amounts, if any, owing in connection with Sellers’ assumption
and assignment to Purchaser of the Real Estate Leases shall be paid (i) from the
Purchase Consideration for that portion of the Cure Amounts attributable to the
pre-Closing time period (the “Seller Cure Amounts”), and (ii) directly and
independently by the Purchaser for that portion of the Cure Amounts arising from
and after the Closing (the “Purchaser Cure Amounts”), which breakdown of Cure
Amounts shall be set forth on Schedule 3.1(d) (to be finalized by mutual
agreement of the Sellers and Purchaser prior to Closing) and be paid to each
landlord under the Real Estate Leases (excluding the Cure Amount owing under the
Real Estate Lease for the Woodbridge Location in the event that Purchaser elects
to treat the Woodbridge Location as an Excluded Restaurant); and
     (e) Purchaser shall pay the balance of the Purchase Consideration (the
“Cash Consideration”) to Sellers or Sellers’ designee(s) pursuant to
instructions to be provided by Sellers to Purchaser on or prior to the Closing
Date, or otherwise in accordance with any Final Order entered by the Bankruptcy
Court.
     3.2 Disputed Cure Amounts. If, on the Closing Date, any Cure Amount
referred to in Section 3.1(d) is in dispute, Purchaser shall deposit the maximum
amount of the alleged Seller Cure Amount

8



--------------------------------------------------------------------------------



 



(which amount as a percentage of the aggregate maximum alleged Cure Amount shall
be determined with reference to Schedule 3.1(d)) into a segregated account
pending the entry of a Final Order by the Bankruptcy Court resolving such
dispute. Within five (5) Business Days following delivery by Sellers to
Purchaser of a Final Order from the Bankruptcy Court approving resolution of any
dispute over the actual or claimed Cure Amount, any amount deemed to be a Cure
Amount shall be credited to and retained by Purchaser or paid directly to each
landlord in accordance with Section 3.1(d) or Order of the Bankruptcy Court and
the balance shall be paid to Sellers or Sellers’ designee(s) in cash pursuant to
instructions to be provided by Sellers to Purchaser.
     3.3 [Intentionally Omitted].
     3.4 Allocation. The Purchase Consideration shall be allocated among the
Restaurants that are not Excluded Restaurants in accordance with Schedule 3.4
attached hereto. Within 30 days after the Closing Date, Purchaser shall deliver
to Sellers a further allocation, taking into account the per-Restaurant
allocations reflected on Schedule 3.4, of the Purchased Assets for tax purposes,
which further allocation shall be subject to the consent of the Sellers (such
consent not to be unreasonably withheld or delayed). Each party agrees that it
will adopt and utilize such allocation for purposes of completing and filing
Form 8594 for Federal income tax purposes and no party hereto will voluntarily
take any position inconsistent therewith upon examination of their respective
Federal tax return, in any claim, litigation or otherwise with respect to such
tax return.
Article 4
Closing
     4.1 Closing. The closing (“Closing”) of the transactions contemplated by
this Agreement (the “Contemplated Transactions”) shall take place at such place,
date and time as the parties may mutually agree no later than one (1) Business
Day following the date on which the conditions set forth in Article 9 hereof
have been satisfied or waived (other than the conditions which by their nature
are to be satisfied at the Closing, but subject to the satisfaction or waiver of
such conditions). The date or time at which the Closing actually occurs is
hereinafter referred to as the “Closing Date”; provided, however, that for
purposes of this Agreement, the Closing shall be effective as of 12:01 a.m. on
the Closing Date.
     4.2 Closing Deliveries. At the Closing, and subject to the terms and
conditions set forth in this Agreement, including without limitation the
satisfaction or (if permissible) waiver of the conditions set forth in Article 9
hereof, the parties agree to consummate the transactions described below:
     (a) Sellers shall deliver to Purchaser a certified copy of the Sale Order;
     (b) Sellers will assign and transfer to Purchaser good and valid title in
and to the Purchased Assets, free and clear of all Taxes and Encumbrances by
delivering to Purchaser a bill of sale in substantially the form attached as
Exhibit A (the “Bill of Sale”), and Purchaser will assume the Assumed
Liabilities by delivering to Sellers an assignment and assumption agreement in
substantially the form attached as Exhibit B (the “Assignment and Assumption
Agreement”);
     (c) Sellers shall deliver a certificate of an authorized officer attaching,
for each Seller, true and correct copies of all Organizational Documents and
resolutions of the directors authorizing the execution and delivery of the
Transaction Documents and the entering into and performance of the Contemplated
Transactions;

9



--------------------------------------------------------------------------------



 



     (d) Sellers shall deliver such other assignments, certificates or
instruments as may reasonably be required by Purchaser to effectuate the
Contemplated Transactions and to convey to Purchaser all right, title and
interest in and to the Purchased Assets;
     (e) Purchaser will pay the Cash Consideration to Sellers or Sellers’
designee(s) in accordance with Article 3; and
     (f) Purchaser will pay the Purchaser Cure Amounts to applicable non-Debtor
parties in accordance with Article 3.
     4.3 Transfer of Operations. Purchaser shall be entitled to immediate
possession of, and to exercise all rights arising under, the Purchased Assets
from and after the time that the Business opens for business at 12:01 a.m. on
the first day following the Closing Date, and operation of the Business shall
transfer at such time. Except as provided hereby, all profits, losses,
liabilities, claims, or injuries arising before such transfer shall be solely to
the benefit or the risk of Sellers. All such occurrences after transfer shall be
solely to the benefit or the risk of Purchaser. The risk of loss or damage by
fire, storm, flood, theft, or other casualty or cause shall be in all respects
upon Sellers prior to such transfer and upon Purchaser thereafter.
     4.4 Termination. This Agreement may be terminated as follows:
     (a) by mutual consent of Purchaser and Sellers;
     (b) by either Sellers or Purchaser if Purchaser is not approved by the
Bankruptcy Court as the purchaser of the Purchased Assets; or
     (c) by Sellers or Purchaser, respectively, if, prior to the Closing, any
condition set forth herein for the benefit of Sellers or Purchaser,
respectively, that cannot be cured shall not have been timely satisfied or
waived by the party that it benefits; or
     (d) by either Sellers or Purchaser if the Closing has not occurred on or
prior to March 8, 2010 (the “Closing Deadline”), for any reason other than the
delay or nonperformance of the party or parties seeking such termination;
provided, however, that the unavailability of or the scheduling of a later date
by the Bankruptcy Court shall extend the Closing Deadline to March 15, 2010;
In the event of termination of this Agreement, each party will return to the
other all documents and materials obtained from the other in connection with the
Contemplated Transactions, and will not use and will keep confidential all
confidential information about the other party obtained pursuant to this
Agreement. Termination of this Agreement shall not in any way terminate, limit
or restrict the rights and remedies of the non-breaching party against the party
who has violated, breached or failed to satisfy any of the agreements,
covenants, representations, warranties, conditions or other provisions of this
Agreement prior to the termination hereof. Termination of this Agreement shall
terminate all obligations of the parties hereunder, except for the obligations
under this Section, Sections 8.1, 8.8, 10.5 and Section 10.10, and such
termination shall not constitute a waiver of any rights of any agreement or
covenant in this Agreement occurring prior to such termination. Notwithstanding
anything contained in this Section 4.4 or otherwise provided herein, in the
event Purchaser breaches its obligation to close, Seller shall have all of its
remedies at law and equity, including the right to seek damages.
Article 5
Representations and Warranties of Sellers

10



--------------------------------------------------------------------------------



 



     Sellers hereby represent and warrant to Purchaser, as of the Effective Date
and as of the Closing Date, as follows:
     5.1 Organization; Good Standing, Etc. NC BBQ is a corporation, and each of
the remaining Sellers is a limited liability company, in each case duly
organized, and each Seller is validly existing and in good standing under the
Laws of the State of Delaware, and, subject to any necessary approval of the
Bankruptcy Court, each has the requisite corporate or limited liability company
power and authority to carry on its business as it is now being conducted and as
it is proposed to be conducted after the transactions contemplated by this
Agreement.
     5.2 Business Activities; Subsidiaries. Sellers have performed all acts
necessary to operate the Business under applicable Law.
     5.3 Authority. Subject to entry of the Sale Order, the Transaction
Documents to which each Seller is a party have been (or shall be as of the
Closing Date) duly authorized by all necessary action of the board of directors
of the Sellers, are duly executed and delivered by authorized individuals or
officers, as applicable, are valid and binding agreements on the part of Sellers
and are enforceable against Sellers in accordance with their respective terms.
     5.4 Restrictive Covenants. Except for the Franchise Agreements and the
credit agreement with Wells Fargo Bank, N.A., no Seller is a party to, nor are
the Purchased Assets bound or affected by, any agreement or document containing
any covenant limiting any Seller’s freedom to compete in any line of business or
which materially or adversely affects the business practices, operations or
conditions of the Business or the continued operation of the Business after the
Closing Date on substantially the same basis and on substantially the same terms
and conditions as the Business is presently carried on.
     5.5 Actions, Suits and Proceedings. Other than the Bankruptcy Cases and all
claims asserted therein, or as otherwise set forth on Schedule 5.5, there are no
actions, suits or proceedings pending or threatened against Sellers or any of
the Purchased Assets in any court or before any federal, state, municipal or
other governmental agency or before any other private or public tribunal or
quasi-tribunal which, (a) if decided adversely to Sellers, would have a
materially adverse effect upon the Business or Assets, (b) seek to restrain or
prohibit the Contemplated Transactions or obtain any damages in connection
therewith, or (c) in any way call into question the validity of this Agreement
or the other Transaction Documents to be executed and delivered by Sellers.
Except as set forth on Schedule 5.5, no Seller is in default with respect to any
order of any court or governmental agency entered against it in respect of the
Business or the Purchased Assets.
     5.6 No Material Violations. Except as set forth in Schedule 5.6 hereto, no
Seller is in violation of any applicable Law, rule or regulation relating to the
Business that would reasonably be expected to have a material adverse effect on
the Business, and, to the knowledge of Sellers, there are no requests, claims,
notices, investigations, demands, administrative proceedings, hearings or other
governmental claims against any Seller alleging the existence of any such
violation. Sellers have maintained all governmental licenses and permits
necessary to operate the Business and is in material compliance with all such
licenses and permits.
     5.7 Title; Encumbrances. Except as set forth in Schedule 5.7, Sellers have
good and marketable title to all property included in the Purchased Assets.
Subject to the Sale Order, immediately after the Closing Date, Purchaser will
own all of the rights, title and interest in and to the Purchased Assets, free
and clear of all Taxes and Encumbrances.

11



--------------------------------------------------------------------------------



 



     5.8 Inventory Level. Sellers shall maintain an inventory level sufficient
to run the Business in the ordinary course.
     5.9 Assigned Contracts. Except as set forth on Schedule 5.9 hereto, Sellers
and, to the knowledge of Sellers, each other party thereto, has performed all
obligations required to be performed under the Assigned Contracts to date, and
are not in default under any Assigned Contract. The Assigned Contracts are each
in full force and effect and are assignable to Purchaser without the consent of
third parties (other than the Bankruptcy Court), and Sellers have not waived or
assigned to any other person any of its rights thereunder. True, correct and
complete copies of all Assigned Contracts, including all amendments or
supplements thereto, have been delivered to Purchaser. All amounts due up
through and including the Effective Date under each of the Assigned Contracts
have been paid or will be paid pursuant to the Sale Order, and all amounts due
up through the Closing Date under each of the Assigned Contracts have been
timely paid by Sellers as of the Closing Date or will be paid pursuant to the
Sale Order. No Assigned Contract shall prohibit or limit the ability of
Purchaser to engage in any business activity or compete with any person in
connection with the Business and/or other activities of the Purchaser.
     5.10 Taxes. Except as set forth in Sellers’ schedules filed in the
Bankruptcy Cases, Sellers have paid all Taxes, including federal, state and
local income, profits, franchise, sales, use, property, excise, payroll,
withholding, unemployment and other taxes and assessments (including interest
and penalties) relating to or for Sellers, the Purchased Assets or the Business,
in each case to the extent that such have become due and are not being contested
in good faith. No audits, suits, actions, claims, investigations, inquiries, or
proceedings are pending with respect to any tax liabilities of Sellers. All
applicable sales and use Taxes shall be paid out of the proceeds of the sale as
an allowed administrative claim in the Bankruptcy Cases, pursuant to Sections
503(b) and 507(a)(2) of the Bankruptcy Code.
     5.11 Labor and Employment Agreements. Sellers represent and warrant that no
Seller is a party to any collectively bargained agreements with any union,
collective bargaining agent or other entity regarding Sellers’ Employment
Obligations and/or Sellers’ employees. Additionally, no Seller is a party to any
other material written or oral agreement with any person that would provide one
or more of Sellers’ employees with rights to employment, severance pay, profit
sharing, deferred compensation, bonuses, stock options, stock-purchase rights,
pensions, retainers, consulting rights or payments, retirement plans, health
care rights (including without limitation, dental care), vacation benefits, sick
leave benefits, incentive pay, holiday leave, salary continuation for any
reason, and/or other rights or benefits of employment. Further, Sellers
represent and warrant that no Seller is a party to any other plan, agreement,
arrangement or commitment to provide benefits of any type to any of Sellers’
employees or independent contractors. Specifically, but without limiting the
breadth of the foregoing representations and warranties, Sellers represent and
warrant that:
     (a) Except as set forth in Sellers’ schedules filed in their Bankruptcy
Cases, Sellers have complied in all material respects with all applicable Laws,
rules and regulations relating to the employment of their employees, the
Sellers’ Employment Obligations and the termination of any of Sellers’
employees, including but not limited to those relating to wages, hours, and the
payment and withholding of taxes and other sums as required by appropriate
governmental authorities;
     (b) No trade union, council of trade unions, affiliated bargaining agency,
employee bargaining agency or labor organization has bargaining rights, or has
claimed to have bargaining rights, on behalf of any of Sellers’ present or
former employees;
     (c) Seller is not aware of any person who has asserted any charge,
complaint, claims or demands against any Seller related to that person’s present
or former employment with such

12



--------------------------------------------------------------------------------



 



Seller, including without limitation any claims for discrimination, harassment,
retaliation, breach of any contract, breach of any duty of good faith and fair
dealing, breach of any duty allegedly owed by such Seller, invasion of privacy,
interference with contract or with prospective business advantage, or any other
state, local or federal common Law claim or cause of action; and
     (d) No Seller is aware of any present or former employee who is or has
within the past three years violated any covenant not to compete with any
Seller, any agreement to maintain the confidentiality of Sellers’ Business
information, and/or any violation of any duty owed by the present or former
employee to any Seller.
     5.12 Pension and Welfare Plans.
     (a) Sellers represent and warrant that there are no employee-benefit plans,
as defined in Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), including without limitation each group insurance
and self-insured health plan, severance-pay plan, non-qualified
deferred-compensation plan and retirement plan intended to be qualified under
Code Section 401(a), and that is maintained or contributed to by Sellers for
their employees engaged in the operation of the Business, former employees of
the Business and/or dependents and beneficiaries of such employees and/or former
employees (collectively, the “ERISA Plans”); and each trust fund maintained by
the Sellers or any subsidiary in connection with any such ERISA Plan; and
     (b) Except as described in Schedule 5.12, no Seller maintains any group
life insurance or health-benefit coverage for former employees or directors of
Sellers, other than group life insurance or health-benefit coverage mandated by
applicable Law. Sellers have timely complied with all of its “COBRA” obligations
under ERISA Section 602, Code Section 4980B and applicable state insurance Laws.
     5.13 Environmental Matters. To the best of Sellers’ knowledge, Sellers are,
and at all times have been, in full compliance with, and have not been in
violation of or liable under, any Environmental Law (as defined below) such that
non-compliance or violation would reasonably be expected to have a materially
adverse effect on the Business or the Purchased Assets. Sellers have no basis to
expect, nor has any Seller received, any actual or threatened order, notice or
other communication from any governmental agency, office or body, or any private
citizen, acting in the public interest, or the current or prior owner or
operator of any building in which Sellers conduct the Business, of any actual or
potential violations or failure to comply with any Environmental Law. Sellers
hold all Environmental Permits (as defined below) necessary for operating the
Business and Sellers are in material compliance with all applicable
Environmental Permits. All Hazardous Materials and Solid Waste (as each is
defined below) on or in the Business have been properly removed and disposed of,
and to Sellers’ knowledge no past or present disposal, discharge, spill, or
other release of, or treatment, transportation, or other handling of Hazardous
Materials or Solid Waste on, in, or off-site from the Business will subject
Purchaser, or any subsequent owner, occupant, or operator of the Business, to
corrective or compliance action or any other liability. For purposes of this
Agreement, the term “Environmental Law” shall mean any legal requirement that
requires or relates to: (a) advising appropriate authorities, employees and/or
the public of intended or actual releases of pollutants or hazardous substances
or materials, violations of discharge limits or other prohibitions, and the
commencement of activities, such as resource extraction or construction, that
could have a significant impact on the environment; (b) preventing or reducing
to acceptable levels the release or existence of pollutants or hazardous
materials or substances in the environment; (c) reducing the quantities,
preventing the release or minimizing the hazardous characteristics of wastes
that are generated; (d) assuring that products are designed, formulated,
packaged and used so that they do not present unreasonable risks to human health
or the environment when used or

13



--------------------------------------------------------------------------------



 



disposed of; (e) protecting resources, species or ecological amenities;
(f) reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants or other potentially harmful substances;
(g) cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention; or (h) making
responsible parties pay private parties or groups of private parties for damages
done to their health or the environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
property or assets. “Environmental Permits” shall mean all permits, licenses,
certificates, approvals, authorizations, regulatory plans or compliance
schedules required by applicable Environmental Laws, or issued by a governmental
entity pursuant to applicable Environmental Laws, or entered into by agreement
of the party to be bound, relating to activities that affect the environment,
including without limitation, permits, licenses, certificates, approvals,
authorizations, regulatory plans and compliance schedules for air emissions,
water discharges, pesticide and herbicide or other agricultural chemical
storage, use or application, and Hazardous Material or Solid Waste generation,
use, storage, treatment and disposal. “Hazardous Material” shall mean all
substances and materials designated as hazardous or toxic as of the date hereof
pursuant to any applicable Environmental Law. “Solid Waste” shall mean any
garbage, refuse, sludge from a waste treatment plant, water supply treatment
plan, or air pollution control facility, and other discarded material, including
solid, liquid, semisolid, or contained gaseous material resulting from
industrial, commercial, mining, and agricultural operations, and from community
activities.
     5.14 Insurance Coverage. Sellers have policies of fire, liability, workers
compensation, health and other forms of insurance presently in effect with
respect to the Business and the Purchased Assets. All such policies are valid,
outstanding and enforceable policies and provide insurance coverage for the
properties, assets and operations of Sellers, of the kinds, in the amounts and
against the risks provided for in such policies (which amounts and risks covered
are reasonable for Sellers’ business); and no such policy provides for or is
subject to any currently enforceable retroactive rate or premium adjustment,
loss sharing arranging or other actual or contingent liability arising wholly or
partially out of events arising prior to the date hereof. No notice of
cancellation or termination has been received with respect to any such policy,
and no Seller has knowledge of any act or omission of any Seller which could
result in cancellation of any such policy prior to its scheduled expiration
date. No Seller has been refused any insurance with respect to any aspect of the
operations of the Business nor has any such coverage been limited by any
insurance carrier to which it has applied for insurance or with which it has
carried insurance during the last three years. Sellers have duly and timely made
all claims it has been entitled to make under each policy of insurance. Copies
of such policies and any and all information with respect to such policies
requested by Purchaser shall be made available to Purchaser upon Purchaser’s
request. All such policies provide “occurrence” as opposed to “claims made”
coverage, and provide that they will remain in full force and effect through the
Closing Date.
     5.15 Disclosure. The representations and warranties contained in this
Article 5 do not contain any untrue or misleading statement of a material fact
or omit to state any material fact necessary in order to make the statements and
information contained in this Article 5 not misleading.
     5.16 Warranties Exclusive. The Purchaser acknowledges that the
representations and warranties contained in Article 5 are the only
representations and warrants given by Sellers and that all other express and
implied warranties are disclaimed. Without limiting the foregoing and except as
otherwise provided in this Agreement and without waiving any defenses to
liability under any Law, Purchaser acknowledges that the Purchased Assets are
conveyed “AS IS”, “WHERE IS” and “WITH ALL FAULTS” and that all warranties of
merchantability or fitness for a particular purpose are disclaimed. WITHOUT
LIMITING THE FOREGOING, THE PURCHASER ACKNOWLEDGES THAT THE SELLERS HAVE MADE NO
REPRESENTATION OR WARRANTY CONCERNING (A) ANY USE TO WHICH THE PURCHASED ASSETS
MAY BE PUT, (B) ANY FUTURE REVENUES, COSTS, EXPENDITURES, CASH FLOW, RESULTS OF
OPERATIONS, FINANCIAL CONDITION

14



--------------------------------------------------------------------------------



 



OR PROSPECTS THAT MAY RESULT FROM THE OWNERSHIP, USE OR SALE OF THE PURCHASED
ASSETS OR THE ASSUMPTION OF THE ASSUMED LIABILITIES, (C) ANY OTHER INFORMATION
OR DOCUMENTS MADE AVAILABLE TO THE PURCHASER (OR RELATED PERSONS), OR (D) EXCEPT
AS EXPRESSLY SET FORTH IN ARTICLE 5, THE CONDITION OF THE PURCHASED ASSETS,
INCLUDING, WITHOUT LIMITATION, COMPLIANCE WITH ANY ENVIRONMENTAL LAWS OR OTHER
LAWS. “Related Person” means, with respect to the parties hereto, any officer,
director, employee, agent, shareholder, representative, successor or assign of
such party.
Article 6
Representations and Warranties of Purchaser
     Purchaser represents and warrants to Sellers as follows:
     6.1 Organization. Purchaser is a corporation validly existing, and in good
standing under the Laws of the State of Minnesota. Purchaser has the requisite
power and authority to own or lease and to operate and use its properties and to
carry on its business as now conducted.
     6.2 Authority; Validity. Purchaser has the requisite power and authority
necessary to enter into and perform its obligations under this Agreement and the
Transaction Documents to which Purchaser is a party and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Purchaser of this Agreement and the Transaction Documents to
which it is a party have been duly and validly authorized by all requisite
action on the part of Purchaser. This Agreement has been duly and validly
executed and delivered by Purchaser and each Transaction Document to which
Purchaser is a party will be duly and validly executed and delivered by
Purchaser. This Agreement constitutes, and upon execution and delivery by
Purchaser, each Transaction Document to which Purchaser is a party will
constitute, the legal, valid, and binding obligations of Purchaser, enforceable
against Purchaser in accordance with their respective terms, except in each case
as such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium, or similar Laws now or hereafter in effect relating to creditors’
rights generally or general principles of equity.
     6.3 Consents. Purchaser is not required to give any notice to, make any
filing with, or obtain any consent from any Person in connection with the
execution and delivery of this Agreement and the Transaction Documents or the
consummation or performance of any of the transactions contemplated hereby and
thereby.
     6.4 No Conflict. The execution and delivery of this Agreement and the
Transaction Documents by Purchaser and the consummation of the transactions
contemplated hereby and thereby will not breach any of the terms of, or
constitute a default under, or conflict with, or cause any acceleration of any
obligation of Purchaser under (a) the Organizational Documents of Purchaser,
(b) any contract or agreement with respect to which Purchaser is a party or
otherwise bound, (c) any Order applicable to Purchaser, or (d) any Law.
     6.5 Availability of Funds. Purchaser has sufficient cash in immediately
available funds to satisfy all of its obligations hereunder so as to permit
Purchaser to consummate the Contemplated Transactions contemplated by this
Agreement and the Transaction Documents.
     6.6 Litigation. There are no proceedings pending or, to the knowledge of
Purchaser, threatened that would affect Purchaser’s ability to perform its
obligations under this Agreement or any Transaction Documents or to consummate
the transactions contemplated hereby or thereby.

15



--------------------------------------------------------------------------------



 



     6.7 Brokers or Finders. Neither Purchaser nor any Person acting on behalf
of Purchaser has paid or become obligated to pay any free or commission to any
broker, finder, investment banker, agent or intermediary for or on account of
the transactions contemplated by this Agreement for which Sellers are or will
become liable.
     6.8 Assigned Contracts. Purchaser is and will be capable of satisfying the
conditions contained in Section 365(f)(2)(B) of the Bankruptcy Code with respect
to the Assigned Contracts and shall, consistent with Section 9.2, cooperate with
Sellers to provide proof of such capability as is necessary to satisfy
counterparties to such Assigned Contracts or to satisfy the Bankruptcy Court.
Article 7
Actions Prior to the Closing Date
     7.1 Operations Prior to the Closing Date. From and after the Effective Date
through the Closing, except as expressly contemplated by this Agreement or with
the prior written consent of Purchaser (which consent shall not be unreasonably
withheld or delayed), or as otherwise required by Law:
     (a) Sellers shall, subject to Sellers’ obligations and duties as debtors in
possession and except as may be necessary or required in connection with the
Bankruptcy Cases:
     (i) use reasonable efforts to carry on the Business in the ordinary course
(provided that nothing herein shall prohibit Sellers from closing any Restaurant
that has been designated an Excluded Restaurant pursuant to this Agreement);
     (ii) use reasonable efforts to retain employees necessary to conduct the
Business as it is currently being conducted; provided, however, notices required
under applicable federal and state law may be given to employees;
     (iii) use reasonable efforts to comply in all material respects with all
Laws with respect to the conduct of the Business; and
     (iv) use reasonable efforts to comply in all material respects with
contractual obligations under the Assigned Contracts (excluding only the
monetary obligations under the Franchise Agreements which, except for any
Franchise Agreement for an Excluded Restaurant, shall be paid or escrowed from
the sale proceeds as the Cure Amount for such Franchise Agreement being assumed
and assigned at Closing in accordance with the terms hereof).
     (b) Sellers shall not:
     (i) other than sales in the ordinary course of business and other than the
incurrence of Encumbrances permitted to any debtor-in-possession financing of
Sellers or Order of the Bankruptcy Court authorizing Sellers’ use of cash
collateral, sell, lease, transfer or otherwise dispose of, or mortgage or
pledge, or voluntarily impose or suffer to be imposed, any Encumbrance on any of
the Purchased Assets;
     (ii) amend any of the Assigned Contracts other than non-material amendments
made in the ordinary course or amendments accepted by Purchaser in writing; or

16



--------------------------------------------------------------------------------



 



     (iii) enter into any agreement or commit to any action prohibited by this
Section 7.1.
     7.2 Reasonable Efforts.
     (a) Each of Sellers and Purchaser shall use their respective commercially
reasonable efforts to take, or cause to be taken, all actions and do, or cause
to be done, and to assist and cooperate with the other in the doing all things
necessary, proper, or advisable to consummate, in the most expeditious manner
practicable, the Contemplated Transactions, including, without limitation, using
commercially reasonable efforts to: (i) cause the conditions precedent set forth
in Article 9 to be satisfied; and (ii) obtain Bankruptcy Court approval of the
Sale Order.
     (b) Subject to any restrictions under applicable Laws, Sellers and
Purchaser (i) shall promptly inform each other of any communication from any
Governmental Authority concerning this Agreement, the transactions contemplated
hereby, and any filing, notification, or request for approval and (ii) shall
permit the other to review in advance any proposed written or material oral
communication or information submitted to any such Governmental Authority in
response thereto.
     7.3 Access Rights Prior to Closing. From the date that a Sale Order is
entered by the Bankruptcy Court through the Closing, Purchaser shall have all
access to the Business reasonably necessary to accomplish the transition of
management, including, but not limited to, access to the Premises, the right to
observe operations, and the right to communicate with employees.
     7.4 Bankruptcy Court Approval. Sellers and Purchaser acknowledge that this
Agreement and the consummation of the transactions contemplated hereby are
subject to Bankruptcy Court approval. Sellers and Purchaser acknowledge that
(i) each must comply with the Sale Procedures Order, and (ii) Purchaser must
provide adequate assurance of future performance within the meaning of
Section 365(f)(2)(B) of the Bankruptcy Code with respect to the Assigned
Contracts. With respect to each Assigned Contract, Purchaser shall provide
adequate assurance as required under the Bankruptcy Code of the future
performance by Purchaser of each Assigned Contract. Purchaser agrees that it
will promptly take all actions reasonably required to assist in obtaining a
Bankruptcy Court finding that there has been an adequate demonstration of
adequate assurance of future performance under the Assigned Contracts, such as
furnishing timely requested and factually accurate affidavits, non-confidential
financial information, and other documents or information for filing with the
Bankruptcy Court.
     7.5 Sale Order. Sellers will use their commercially reasonable efforts to
consummate the transactions contemplated hereby by seeking, with one or more
appropriate motion or motions and the entry of appropriate Orders of the
Bankruptcy Court (all such motions and Orders being in form and substance
reasonably satisfactory to Purchaser), such Orders, among other things approving
this Agreement and the purchase of the Purchased Assets by Purchaser, free and
clear of all Taxes and Encumbrances, and the assumption of the Assumed
Liabilities pursuant to Section 363(b), (f), (l), and (m) and Section 365 of the
Bankruptcy Code (the “Sale Order”). The Sale Order will be in a form and of a
substance agreeable to Sellers and Purchaser in their reasonable respective
discretion.
     7.6 [Intentionally Omitted].
     7.7 Notice of Developments. Sellers shall give prompt written notice to
Purchaser upon obtaining knowledge (i) of any development constituting a
material adverse effect on the Business, (ii) that any representation or
warranty made by Sellers herein was untrue or inaccurate as of the date hereof,
(iii) of any matter or event first arising or occurring after the date hereof
that must be disclosed or

17



--------------------------------------------------------------------------------



 



described in the schedules to this Agreement in order for the representations
and warranties made by Sellers to be true and correct, (iv) of any development
materially and adversely affecting the ability of any Seller to consummate the
transactions contemplated by this Agreement, and (v) of any written notice or
other written communication from any Governmental Authority (other than the
Bankruptcy Court) in connection with the transactions contemplated by this
Agreement.
     7.8 Communications with Suppliers. Upon request of Purchaser, as soon as
reasonably practicable after the date of the Auction or the date that a motion
is filed for a Sale Order, Sellers will use their reasonable efforts to arrange
for discussions between representatives of Purchaser and material vendors of the
Business including, but not limited to, the material vendors listed on
Schedule 7.8.
Article 8
Additional Covenants and Agreements
     8.1 Confidential Information. The parties, including each of the Sellers
(whether or not such Seller is a signatory thereto), hereby agrees to be bound
by the terms of that certain Confidentiality Agreement between Purchaser and NC
BBQ dated as of November 20, 2009, which shall remain in full force in effect
and is incorporated herein by reference. Notwithstanding the preceding sentence,
following the Effective Date of this Agreement, Purchaser and Sellers shall be
permitted to issue any press release or report required by applicable law or,
with respect to Purchaser, required or permitted by the rules of the stock
exchange on which Purchaser’s securities are listed for trading, and to provide
any notice required under applicable bankruptcy laws.
     8.2 [Intentionally Omitted]
     8.3 Real Estate Lease Amendment. From and after the Effective Date, Sellers
shall cooperate with Purchaser and use their respective commercially reasonable
efforts to negotiate and amend, on terms acceptable to Purchaser in its sole
discretion, the Real Estate Lease for the Restaurant located at the Woodbridge
Location (such amendment, in a form reasonably acceptable to Purchaser in its
sole discretion, is referred to herein as the “Lease Amendment”).
     8.4 Labor and Employment Matters. Except as otherwise specifically provided
in this Agreement, Purchaser is not assuming, and shall not assume, any
obligations that have or will accrue to Sellers arising out of Sellers’
employment or retention of any person at any time (regardless of whether the
person was classified as an employee or independent contractor), including
without limitation any wage or salary payment obligations, any obligations
arising under any past or present pension plan, profit-sharing plan,
deferred-compensation plan, severance plan, employee welfare plan, sick leave
plan or policy, vacation plan or policy (or any existing obligation to pay or
provide any vacation benefits, wage or other employee-benefit plan or policy,
and/or any obligations arising our of any other formal or informal procedure,
policy or practice of Sellers (“Seller Employment Obligations”) regardless of
whether the Seller Employment Obligations are disclosed by Sellers or otherwise
mentioned in this Agreement. Sellers covenant that they will pay or otherwise
satisfy, at or prior to the Closing, all accrued and unpaid (or unsatisfied)
Seller Employment Obligations. Sellers will further comply with all state,
federal or local employee notification Laws or rules, including without
limitation the federal Worker Adjustment and Retraining Notification Act (WARN).
Sellers will terminate the employment of all of Sellers’ employees relating to
the Business, effective as of 11:59 E.D.T. on the date immediately preceding the
Closing Date. Purchaser may, in its sole and absolute discretion, offer
employment to any of Sellers’ employees or independent contractors immediately
at or prior to the Closing, pursuant to terms determined solely by Purchaser.
Upon reasonable prior notice, Sellers will permit Purchaser to have contact with
Sellers’ employees and/or independent contractors. To the extent permitted by
Law, Sellers also agree to provide Purchaser with information in Sellers’ files
and records (as Purchaser may

18



--------------------------------------------------------------------------------



 



reasonably request) regarding Sellers’ employees and/or independent contractors.
To the extent Purchaser retains and employs any of Sellers’ managerial
employees, Purchaser shall honor the accrued vacation benefits for such
employees accruing from January 1, 2010 through the Closing Date.
     8.5 Taxes.
     (a) Any sales Tax, use Tax, or similar Tax attributable to the sale or
transfer of the Purchased Assets and not exempted under applicable Law
(“Transfer Taxes”) shall be borne by Sellers. Sellers and Purchasers shall use
commercially reasonable efforts and cooperate to exempt the sale and transfer of
the Purchased Assets from any Transfer Taxes.
     (b) Subject to Section 9.4(a) hereof, Purchaser shall be liable for the
payment of any and all personal property Taxes with respect to the Purchased
Assets for any Tax period during which the Closing Date falls and shall be
entitled to a credit against the Cash Consideration for the portion of such
Taxes accruing prior to the Closing Date, which shall be pro rated using the
amount of the property Tax assessment for such Purchased Asset for such Tax
period, if available, or if otherwise based on the property Taxes paid with
respect to such Purchased Asset during the preceding Tax year. With respect to
any Taxes that are delinquent as of the Closing Date, the amount of which is
known and not subject to dispute, Purchaser shall pay the delinquent amount of
such Taxes directly to the applicable Governmental Authority at the Closing.
     (c) Purchaser and Sellers agree to furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information and assistance
relating to the Business and the Purchased Assets as is reasonably necessary for
the filing of all tax returns, the making of any election relating to Taxes, the
preparation for any audit by an taxing authority, the prosecution or defense of
any claims, suit or proceeding relating to any Tax.
     8.6 Casualty. If, prior to the Closing, all or any material portion of the
Purchased Assets is destroyed by fire or other casualty, Purchaser may elect to:
     (a) terminate this Agreement, whereupon no party shall have any further
obligation to any other hereunder; or
     (b) purchase the Purchased Assets notwithstanding any such destruction and
reduce the consideration payable by Purchaser hereunder in an amount equal to
all costs necessary to restore the Purchased Assets to their original condition
prior to the casualty.
     Sellers shall be entitled to retain all insurance proceeds, awards, and
other amounts paid or payable to Sellers by any insurance company, Governmental
Authority, or other Person by reason of the destruction of the Purchased Assets.
     8.7 Sellers’ Payroll Obligations. As of the Closing Date, Sellers shall
have paid all payroll obligations owing to all employees of the Restaurants
(except for the Excluded Restaurants) up to and including the Closing Date. To
the extent any such payroll obligations remain unpaid as of the Closing Date,
Sellers agree to pay such obligations from the proceeds of the sale as an
allowed administrative claim in the Bankruptcy Cases, pursuant to Sections
503(b) and 507(a)(2) of the Bankruptcy Code.
     8.8 Gift Cards. Purchaser agrees that it will not assert any claim against
any of the Sellers, Hillsborough or Manchester in their Bankruptcy Cases in
connection with or arising out of gift cards issued by any of the Sellers,
Manchester or Hillsborough and redeemed by any Person after the Closing Date.

19



--------------------------------------------------------------------------------



 



     8.9 Satisfaction of Claims. Purchaser agrees that, upon payment of the
Purchase Consideration in accordance with Section 3.1, Sellers, Manchester, and
Hillsborough will be deemed to have satisfied in full any claims Purchaser may
hold against such entities as of the Closing Date (except any claims solely
arising from and in connection with this Agreement), and Purchaser agrees that
it will not file or otherwise assert (i) any claims against the Sellers
(including Woodbridge, if Purchaser does not elect to treat the Woodbridge
Location as an Excluded Restaurant) and (ii) any claims arising on or before the
Closing Date against Manchester and Hillsborough (and Woodbridge, if the
Woodbridge Location is or becomes an Excluded Restaurant) in the Bankruptcy
Cases.
Article 9
Conditions to Closing
     Purchaser’s obligations to consummate the Contemplated Transactions are
subject to the satisfaction of each of the following conditions prior to or at
the Closing, unless specifically waived in writing by Purchaser in advance:
     9.1 Representations and Covenants. The representations and warranties of
Sellers contained in this Agreement shall be true and correct in all material
respects as of the date of this Agreement, and as of the Closing Date as though
the Closing Date had been substituted for the date of this Agreement throughout
such representations and warranties (except that any representation or warranty
made as of a specified date other than the date hereof need only be true as of
such date), and Sellers shall have delivered to Purchaser a certificate of an
officer of each Seller, as contemplated by Section 4.2(c), to such effect.
Sellers shall have duly performed and complied with all covenants and agreements
and satisfied all conditions required by this Agreement to be performed,
complied with or satisfied by Sellers prior to or at the Closing.
     9.2 Approval of the Bankruptcy Court. Sellers shall have obtained entry of
the Sale Order, the effectiveness of which has not been stayed by the Bankruptcy
Court.
     9.3 Third Party Consents and Approvals. Sellers shall have obtained all
third-party consents necessary to consummate the Contemplated Transactions,
excluding only liquor licenses.
     9.4 Operation of Business. Sellers shall have, through the Closing Date,
operated the Business in the ordinary course of business in conformity with its
past practices and in compliance with the terms and conditions of the Franchise
Agreements; and
     9.5 Optional Lease Amendment. With respect to the Woodbridge Location and
only in the event that Sellers have entered into a Lease Amendment with the
landlord for the Woodbridge Location, Sellers shall have delivered to Purchaser
this Lease Amendment.
Article 10
General Provisions
     10.1 Assignment. Purchaser may assign any or all of its rights under this
Agreement to any affiliate of Purchaser upon written notice to Sellers of such
assignment. Other than an assignment by Purchaser to an affiliate, neither
Purchaser nor any Seller may assign any of their respective rights under this
Agreement without the prior written consent of the other party. The terms and
provisions of this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, their successors and permitted assigns, and no
person, firm or corporation other than the parties, their successors and
assigns, shall acquire or have any rights under or by virtue of this Agreement.

20



--------------------------------------------------------------------------------



 



     10.2 Further Assurances. Notwithstanding any provision herein to the
contrary, without further consideration, Sellers, as authorized by the
Bankruptcy Court, shall execute and deliver to Purchaser such further
instruments of sale, transfer, conveyance, assignment and confirmation, as shall
be helpful, necessary, and/or appropriate to effectuate the terms of this
Agreement, including the transfer of the Purchased Assets, regardless of whether
or not such documents are prepared as of the Closing Date.
     10.3 Non-Survival. No representation or warranty contained herein or in the
Transaction Documents shall survive the execution and delivery of this Agreement
and the consummation of the Contemplated Transactions.
     10.4 Entire Agreement. This Agreement, the exhibits and schedules attached
hereto and the agreements and instruments referred to hereby, constitute the
entire agreement and understanding among Sellers and Purchaser with respect to
the sale and purchase of the Purchased Assets and the other Contemplated
Transactions. The parties hereby agree that all prior representations,
understandings and agreements between the parties with respect to the sale and
purchase of the Purchased Assets, and the other Contemplated Transactions, are
superseded by the terms of this Agreement.
     10.5 Choice of Law; Venue. This Agreement shall be construed and
interpreted in accordance with the Laws of the State of New York, without regard
to its conflicts-of-law provisions, as though all acts and omissions related to
this Agreement occurred in the State of New York. All disputes related to or
arising under this Agreement including, but not limited to, any disputes
relating to claims arising under section 365 of the Bankruptcy Code, shall be
subject to the exclusive jurisdiction of the Bankruptcy Court. Each party hereby
(i) waives any objection which it might have now or hereafter to the foregoing
venue of any such litigation, action or proceeding, (ii) irrevocably submits to
the exclusive jurisdiction of any such court set forth above in any such
litigation, action or proceeding, and (iii) waives any claim or defense of
inconvenient forum. Each party hereby consents to service of process by
registered mail, return receipt requested, at such party’s address set forth in
this Agreement (as modified by written notice of a party from time to time) and
hereby expressly waives the benefit of any contrary provision of Law.
     10.6 Injunctive Relief. The parties hereto acknowledge and agree that the
other parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed substantially in accordance with their specific
terms. Accordingly, each of the parties agrees that the other parties shall be
entitled to injunctive relief to prevent breaches of this Agreement and to
enforce specifically the substantial performance of this Agreement.
     10.7 No Consequential Damages. Except as prohibited by Law, Purchaser
waives any right it may have to claim or recover any special, exemplary,
punitive or consequential (including business interruption) damages, or any
damages other than, or in addition to, actual damages.
     10.8 Waiver. At any time prior to Closing, Purchaser and Sellers may
(a) extend the time for the performance of any of the obligations or other acts
of the other party hereto, (b) waive any inaccuracies in the representations and
warranties of the other party contained herein or in any document delivered
pursuant hereto, and (c) waive compliance with any of the obligations of the
other party or any conditions to its own obligations contained herein to the
extent permitted by Law. Any agreement on the part of Purchaser, on the one
hand, and Sellers, on the other hand, to any such extension or any waiver shall
be valid only if set forth in an instrument in writing signed on behalf of the
party against which it is to be enforced. The failure of a party to exercise any
right or remedy shall not be deemed or constitute a waiver of such right or
remedy in the future. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other similar or dissimilar
provision hereof, nor shall any such waiver constitute a continuing waiver
unless otherwise expressly provided.

21



--------------------------------------------------------------------------------



 



     10.9 Severability. The provisions of this Agreement shall, where possible,
be interpreted so as to sustain their legality and enforceability, and for that
purpose the provisions of this Agreement shall be read as if they cover only the
specific situation to which they are being applied. The invalidity or
unenforceability of any provision of this Agreement in a specific situation
shall not affect the validity or enforceability of that provision in other
situations or of other provisions of this Agreement.
     10.10 Expenses. Except as otherwise expressly provided in this Agreement,
each Seller and Purchaser shall each pay their own respective costs and expenses
in connection with this Agreement and the Contemplated Transactions, including
without limitation any finder’s fees, brokerage, legal, tax, and advisory fees
and expenses, or other commission arising by reason of any services rendered or
alleged to have been rendered to such party in connection with this Agreement or
the Contemplated Transactions.
     10.11 Counterparts. This Agreement may be executed in counterparts, each of
which shall be considered an original, and signatures for this Agreement may be
delivered by facsimile or other means of electronic transmission, and any such
signature shall be considered valid and binding to the same extent as delivered
original signatures.
     10.12 Notices. All notices given pursuant to this Agreement shall be
delivered in writing by overnight courier or sent by United States registered
mail, postage prepaid, addressed as set forth below:

     
If to Purchaser:
  Famous Dave’s of America, Inc.
Attn: Chief Financial Officer
12701 Whitewater Drive, Suite 200
Minnetonka, MN 55343
 
   
with a copy to:
  Maslon Edelman Borman & Brand, LLP
c/o William M. Mower, Esq.
90 South Seventh Street, Suite 3300
Minneapolis, MN 55402
 
   
If to Sellers:
  North Country BBQ Ventures, Inc.
c/o David Reilly
571 Central Avenue
New Providence, NJ 07974
 
   
with a Copy to:
  Crowell & Moring LLP
c/o Mark S. Lichtenstein, Esq.
590 Madison Avenue, 20th Floor
New York, NY 10022

All notices shall be deemed to have been duly given (a) if and when delivered in
person, (b) four (4) days after being mailed by United States registered mail,
postage prepaid, or (c) one (1) Business Day after deposit with an overnight
courier and sent prepaid for next Business Day delivery, in each case to each
other party hereto at the addresses set forth above (or to such other addresses
as any such party may designate in writing in accordance with this
Section 10.12).
     10.13 Schedules and Exhibits. Sellers and Purchaser acknowledge and agree
that the form of the Schedules and Exhibits attached hereto are in final form;
provided, however, that at anytime prior to the Closing, Purchaser may in its
sole discretion make any modifications reasonably necessary for purposes of
excluding the Franchise Agreement and the Real Estate Lease for the Woodbridge
Location from the list of contracts to be assumed and assigned to Purchaser or
its designee pursuant to the Sale

22



--------------------------------------------------------------------------------



 



Order and this Agreement. In the event Purchaser or its designee makes such
election, neither Purchaser nor its designee shall be responsible for any
obligations of Sellers owing under the Franchise Agreement or the Real Estate
Lease for the Woodbridge Location at anytime.
Signature Page Follows

23



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have caused this Amended and Restated Asset
Purchase Agreement to be executed and delivered by their duly authorized
officers effective as of the date first above written.

            SELLERS:

North Country BBQ Ventures, Inc.,
a Delaware corporation
      By:   /s/ David A. Reilly         David A. Reilly        Its Chief
Financial Officer        North Country BBQ Ventures (Smithtown), LLC
a Delaware limited liability company
By North Country BBQ Ventures, Inc.,
its Managing Member
      By:   /s/ David A. Reilly         David A. Reilly        Its Chief
Financial Officer        North Country BBQ Ventures (Westbury), LLC
a Delaware limited liability company
By North Country BBQ Ventures, Inc.,
its Managing Member
      By:   /s/ David A. Reilly         David A. Reilly        Its Chief
Financial Officer        North Country BBQ Ventures (Mountainside), LLC
a Delaware limited liability company
By North Country BBQ Ventures, Inc.,
its Managing Member
      By:   /s/ David A. Reilly         David A. Reilly        Its Chief
Financial Officer     

Signature Page — Amended and Restated Asset Purchase Agreement dated effective
February 26, 2010

24



--------------------------------------------------------------------------------



 



            North Country BBQ Ventures (Brick), LLC
a Delaware limited liability company
By North Country BBQ Ventures, Inc.,
its Managing Member
      By:   /s/ David A. Reilly         David A. Reilly        Its Chief
Financial Officer        North Country B.B.Q. Ventures (Hamilton), LLC
a Delaware limited liability company
By North Country BBQ Ventures, Inc.,
its Managing Member
      By:   /s/ David A. Reilly         David A. Reilly        Its Chief
Financial Officer        North Country BBQ Ventures (New Brunswick), LLC
a Delaware limited liability company
By North Country BBQ Ventures, Inc.,
its Managing Member
      By:   /s/ David A. Reilly         David A. Reilly        Its Chief
Financial Officer        North Country BBQ Ventures (Woodbridge), LLC
a Delaware limited liability company
By North Country BBQ Ventures, Inc.,
its Managing Member
      By:   /s/ David A. Reilly         David A. Reilly        Its Chief
Financial Officer     

Signature Page — Amended and Restated Asset Purchase Agreement dated effective
February 26, 2010

25



--------------------------------------------------------------------------------



 



            PURCHASER:

FAMOUS DAVE’S OF AMERICA, INC.
a Minnesota corporation
      By:   /s/ Diana G. Purcel         Diana G. Purcel        Its Chief
Financial Officer     

Signature Page — Amended and Restated Asset Purchase Agreement dated effective
February 26, 2010

26